Citation Nr: 0707687	
Decision Date: 03/14/07    Archive Date: 03/20/07

DOCKET NO.  02-15 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana



THE ISSUES

1.  Entitlement to service connection for a skin disorder.

2.  Entitlement to service connection for migraine headaches.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel





INTRODUCTION

The veteran had active service from August 1969 to May 1973.

This appeal arose before the Board of Veterans' Appeals 
(Board) from a July 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), which denied 
entitlement to the requested benefits.  On November 25, 2003, 
the Board issued a decision which denied entitlement to 
service connection for both a skin disorder and migraine 
headaches.

The veteran appealed the Board's November 2003 denial to the 
Court of Appeals for Veterans Claims (CAVC).  In June 2005, 
the Secretary submitted a brief to the CAVC and the appellant 
submitted a brief in August 2005.  On October 18, 2006, the 
CAVC issued an Order which remanded this case to the Board 
for further review.  Copies of the Secretary's and the 
appellant's briefs, and the CAVC Order, have been included in 
the claims folder.  The case is now again before the Board 
for further appellate consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant when further action is required.


REMAND

In regard to the claim for service connection for a skin 
condition, the relevant evidence of record indicates that the 
veteran's skin was normal at the time of the May 1969 
entrance examination.  In December 1969, was seen for skin 
complaints; he noted that he had had pruritic lesions on the 
fingers, arms, and forehead three years prior to service.  
Atopic dermatitis was diagnosed.  In April 1973, he was 
diagnosed with uriticaria on the arms, neck, and abdomen.  
Questionable erythma multiforma was diagnosed. 




At the time of his separation from service, the veteran had 
scaly patches on the scalp.  His wife and a friend, who had 
known him for 29 and 25 years respectively, noted that he had 
had a rash on the face, head, and hands for years, which was 
described as itchy.  An August 2002 VA examination noted that 
the veteran had had dermatitis on the hands, arms, and 
abdomen in service, as well as uriticaria type rash.  
However, the objective examination had not found these 
conditions; rather rosacea of the cheeks and forehead was 
diagnosed.  The examiner did not believe that the veteran had 
suffered from dermatitis in service.  A private physician 
noted in February 2007 that the veteran had rosacea, which 
was believed to have developed in service.  

As to the claim for migraines, the evidence included a normal 
May 1969 entrance examination.  In December 1970, he was seen 
with complaints of migraine headaches, which he said had been 
present before service.  These had been absent for two years, 
although they were now back.  A December 18, 1970, note 
referred to a history of migraine headaches.  The May 1973 
separation examination did not make any mention of migraines.  
In 2002, he complained of suffering from migraines, which 
were relieved with over-the-counter medications and rest.  He 
was examined by VA in August 2002.  His history of pre-
service migraines was noted.  Given that there were only two 
notations of headaches in service, the examiner found that 
service had not aggravated his headaches.  In February 2007, 
his private physician opined that, while his migraines had 
existed prior to service, it "appears" that these were 
aggravated by service.

After careful consideration, the Board finds that further 
examination by VA is warranted in this case.  As to the skin 
condition, it is unclear from the evidence of record whether 
or not the veteran suffers from a skin disorder related to 
his service.  The record indicates that some type of disorder 
was present prior to service and that he was seen for what 
was described as dermatitis and uriticaria in service.  These 
conditions affected the face, head, arms, hands, and abdomen.  
He has now been found to have rosacea of the cheeks and 
forehead.  His private physician opined that his rosacea 
began in service.  However, the record is not clear as to 
what skin disorder was present prior to service, nor is it 
clear whether any disorder currently present, if preexisting, 
was aggravated by his service.  Therefore, it is found that a 
complete VA dermatological examination would be helpful in 
this case.

As to the claim for service connection for migraines, it 
appears that this condition had existed prior to service.  He 
was seen on two occasions in service for complaints of 
migraines, and he clearly still has migraines, of which he 
first complained in 2002.  The VA examiner opined that his 
service had not aggravated his headaches.  His private 
physician opined that his service had aggravated these 
headaches, but had provided no rationale for this opinion.  
Therefore, the Board finds that another examination to 
resolve this difference of opinion would be helpful prior to 
a final determination of the veteran's claim.

The veteran is hereby advised of the importance of reporting 
for any scheduled examination, and of the consequences of 
failing to so report.  See 38 C.F.R. § 3.655.

Accordingly, the case is REMANDED for the following action:

1.  Afford the veteran dermatological and 
neurological evaluations.  The claims 
folder, to include the service medical 
records, must be made available to the 
examiners for review in conjunction with 
the examinations, and the examiners must 
indicate in the examination reports that 
the claims folder has been reviewed.  

a.  The dermatological examiner should 
provide a definitive diagnosis of any 
skin disorders which are currently 
present.  After reviewing the claims 
folder, particularly the service 
medical records, the examiner should 
render an opinion as to whether any 
currently diagnosed skin disorders pre-
existed service, and, if so, whether it 
is at least as likely as not that any 
such pre-existing conditions were 
aggravated beyond their natural 
progress during the veteran's period of 
service.

b.  The neurological examiner should 
render an opinion, after reviewing the 
claims folder, particularly the service 
medical records, as to whether it is at 
least as likely as not that the 
veteran's migraine headaches were 
aggravated beyond their natural 
progress during the veteran's period of 
service.

c.  All indicated special studies 
deemed necessary to render the above-
requested opinions must be conducted.  
The examiners should provide complete 
rationales for any opinions expressed.

d.  Note:  The term "at least as 
likely as not" does not mean merely 
within the realm of medical 
possibility, but rather that the weight 
of medical evidence both for and 
against a conclusion is so evenly 
divided that it is as medically sound 
to find in favor of causation as it is 
to find against it.

e.  Note:  The term "aggravated" in 
the above context refers to a permanent 
worsening of the underlying condition, 
as contrasted to temporary or 
intermittent flare-ups of 
symptomatology which resolve with 
return to the baseline level of 
disability.

f.  If it cannot be determined whether 
either of the veteran's claimed 
disorders was incurred in or aggravated 
during service, on a medical or 
scientific basis without invoking 
processes relating to guesswork or 
judgment based upon mere conjecture, 
the examiner should clearly and 
specifically so specify in the 
examination report, with an explanation 
as to why this is so.

2.  Once the above-requested development 
has been completed, the veteran's claims 
for service connection for a skin disorder 
and migraine headaches should be 
readjudicated.  If either claim remains 
denied, the veteran and his representative 
must be provided with an SSOC and an 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate consideration, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2006).


